Woods, Judge,
Dissenting:
While fully concurring with President Johnson in the conclusion, that, if one of several tenants in common pui’chases the laud held in common in his own name or trom a stranger, who purchased the same at a sale thereof for the non-payment of taxes assessed thereon, such title so acquired will enure to the benefit of all the tenants in common, and that the circumstances in this case bring it within this rule of law, T am unable to concur with him in so much of his opinion as tends to establish the proposition that the plaintiffs exhibit, “ C. C.,” with the certificate of-the clerk of the county court of Ritchie county thereto annexed, filed as part of his bill, and which is fully set out in the statement of this case, was only “secondary” evidence of the redemption of- the 1,250 acres of land, and was inadmissible as evidence of that fact, until the absence of the original duplicate receipt showing the redemption of the land, which the law requires shall be filed in the clerk’s office, has been satisfactorily accounted for; nor am I able to concur with him in his views that these original duplicate receipts preserved in such clerk’s office are the best evidence of the redemption of the lands mentioned therein, or that the “ list ” of such redemptions required by see. 16 of ch. 31 of the Code to be made “ in the month of June in each year in which real estate is required to be sold for the non-payment of taxes thereon,” is not primary evidence of the redemption of the lands mentioned therein.
*73It seems clear to me, that in regard to all matters in relation to the assessment and collection of taxes on lands, the policy of the law is, that in every county the clerk’s office of the county court (or fonnerly the recorder’s office) thereof, shall contain a record of all the several tracts of land in such county ; the amount of taxes assessed thereon for each year ; the persons in whose names the taxes were assessed ; which if any of the lands has been returned delinquent and sold for the non-payment of the taxes thereon ; which tracts at such sale, were purchased by the State, and which by individuals; which of the parcels so sold to individuals has been redeemed from such purchaser, or his assignees, either by payment to him in person or to said recorder or clerk of the amount necessary to redeem the same, and when the same was so paid; and when and to whom the lands so purchased and not redeemed have been conveyed. The evidence of these several facts is alike necessary for the protection of the interest of the State, the purchaser, and of the land-owner, whose lands may have been sold for the non-payment of the taxes thereon assessed. According!}’ the assessor of each county' is required every year to make out his land-books and to enter therein for taxation every tract of land in his county, its valuation, the name of the owner, and the amount of taxes assessed on each parcel for that year; one copy of which is preserved in the said clerk’s office, and another forwarded to the auditor. So the sheriff of each county is required during each year to return a “ list ” of all the real estate in his county, delinquent for the non-payment of the taxes thereon for that year. The original list when approved, is required to be preserved by the clerk of the county court in Ms office. So also, the “lists ” required to be made by the sheriff of all lands sold, by him for delinquent taxes, with the names of the purchasers, the quantity of each tract sold, the price thereof, and the dates when the same were sold. All these several lists are required to be made and preserved in said clerk’s office; and they become muniments of title of which every person is bound to take notice, and in which the whole community is more or less interested. Especially is this true in regard to the persons, whose lands have been sold for the non-payment of such taxes, and the purchasers *74thereof at such sale. In all cases where lands have been so sold for delinquent taxes and purchased by individuals, and subsequently redeemed from them, it would seem that the same policy of the law, should preserve in convenient and enduring form the evidence of the fact that they have been so redeemed. Accordingly the law requires, that of the duplicate receipts required to be executed showing the redemption of each parcel of land so redeemed, one of them shall be filed in the office of said clerk on or before the day on which the right to redeem the same will expire, and there shall be endorsed thereon by such clerk “ the fact and time of such filing.” It is not to be denied that this duplicate receipt, so endorsed and filed in such office, is of itself evidence of the fact of such redemption ; but I can not concur in the opinion that it is alone the best evidence of that fact. From the character of such papers, if no other record of the facts contained therein was made, they would in a series of years accumulate in the clerk’s office, and would in all probability be lost, mislaid or destroyed, or if they were even all preserved, they would in. all probability become almost inaccessible, for all practical purposes. This evil is avoided by the provision contained in see. 16 of ch. 31 of the Code, which provides that the “ recorder, (now the clerk of the county court,) of every county shall in the mouth of June in each year in which real estate is required to be sold for the non-payment of taxes thereon, make a list of all real estate redeemed as aforesaid not before'included in a similar list.” While it is not in express terms required that this list shall be preserved by the clerk in his office, yet this duty is clearly implied, for he is to include in such list, such redemptions as have not before been included in a similar list, which would have been a meaningless injunction if he had not been required to preserve in his office, such former similar lists. I conclude therefore that this “ list ” of lands so redeemed, required to be made by such clerk, although it may have been compiled from the duplicate receipts of such redemptions, filed in his office, is a document or memorial required bylaw to be made by such clerk and preserved in his office, and that the list itself is primary evidence of the facts appearing-on the face thereof, which the law requires to be stated *75therein, and that a copy thereof, attested by the clerk of the county court in whose office the same is, may be admitted as evidence in lieu of the original, without in any manner accounting for the absence of the original duplicate receipts, of any of them, from which such list may have been compiled; and such original list, as an instrument of evidence of the facts appearing on the face thereof which the law requires to be stated therein, is wholly independent of the duplicate receipts from which it may have been prepared, and does not upon the face thereof in any manner indicate that better evidence of the facts stated therein “ remains behind.”
I am therefore further of opinion that the copy of the plaintiff’s exhibit “O. C.” with the attestation of the clerk of the county court of Ritchie county thereto attached, was competent evidence of the redemption of said land, as therein stated.
Judges Green and Snyder concurred with Judge Woods.